Following this Court’s remand (46 AD3d 362 [2007]), the hearing court properly denied defendant’s suppression motion. There is no basis for disturbing the credibility determinations made by a judicial hearing officer and adopted by the court, including the finding that the open container violation at issue occurred in a public place and that the arresting officers learned that defendant was wanted on two outstanding warrants. The inventory search of defendant’s bag was properly executed pursuant to established Police Department procedure, was supported by sufficient documentation and was not conducted as a *235ruse to discover incriminating evidence (see People v Johnson, 1 NY3d 252, 256 [2003]). Concur—Mazzarelli, J.P., Andrias, Saxe and Catterson, JJ.